DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record discloses the idea of a base station within a first cell sending UL/DL configuration signals to a UE with regards to the adjacent neighboring cells wherein the channel has a different frequency of the neighbor cell compares to the first cell; however, the prior art of record, either alone or in combinations, fails to teach or suggest receiving information in a first cell regarding a DL carrier of a second cell and synchronizing UL data frequencies between the apparatus and the first base station according to the DL reference received wherein the frequency of a DL carrier of a first cell is higher than that of a DL carrier of the second cell.  These limitations in combination with the other limitations of the independent claims are not taught or suggested in the art of record and thus deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nielson et al. US 20200221464 teaches a base station associated with one cell sending UL/DL configurations regarding a frequency of a second cell.
Ahn et al. US 20180139026 teaches a primary and secondary cell wherein the DL subframe of a UL grant exists in the primary cell and the UL subframe for transmission exists in the secondary cell and there is synchronization occurring of the HARQ timing.
Wang et al. US 20150223124 teaches downlink timing information of a target cell is known by the UE for transmitting the UL timing advance of the secondary cell.
Seo et al. US 20140078941 teaches a UE obtains UL grants for a first subframe to send data on of a second cell through the first cell wherein the first and second cells use different UL-DL configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419